DETAILED ACTION
Claim Objections
Claim 9 is objected to because of the following informalities: The phrase “of a the storage tray” in line 3 should be recited as --of the storage tray--.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  The phrase “plurality of reflective surface” in line 3 should be recited as --plurality of reflective surfaces--.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  The phrase “coupled to the width” in line 2 should be recited as --coupled to the width adjustment wall--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-9 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morita (US Pub No. 2018/0095401 A1).
	Regarding Claim 1, Morita discloses
a storage tray (21) to store media; 
a width adjustment wall (25b of 23a) coupled to the storage tray; and 
a media size sensor assembly coupled to the storage tray (indirectly, via at least R1-R3 on 23a on 21), the media size sensor assembly comprising: 
a sensor (28, Fig. 7) to detect reflected light; and 
a plurality of reflective surfaces (R1-R3) coupled to the width adjustment wall (indirectly, Fig. 5), 
wherein the width adjustment wall is to move relative to the storage tray to align a selected one of the plurality of reflective surfaces with the sensor ([0034]), and 
wherein the reflective surfaces are to reflect different amounts of light ([0045], Fig. 7 embodiment).
Regarding Claims 2 and 8, Morita discloses
a controller (101) coupled to the sensor, wherein the controller is to determine a position of the width adjustment wall based on an amount of reflected light detected by the sensor ([0028], [0034]).
Regarding Claims 3 and 9, Morita discloses
a first (R1) of the plurality of reflective surfaces is coupled to the width adjustment wall on a first side of the storage tray, and wherein a second (R3) of the plurality of reflective surfaces is coupled to the width adjustment wall on a second side of the storage tray that is opposite the first side (i.e. when 26 is brought to a position where R2 is adjacent to 27, thereby at the path centerline, R1 and R3 are at opposite left and right sides of the sheet path/tray).
Regarding Claim 7, Morita discloses
a sensor (28, Fig. 7) to be mounted within the media handling device (in Fig. 2, 11 is seen to cover the upper horizontal flange of 23a, which is also parallel to R1-R3 and 28 as in Fig. 5 and Fig. 7, such that at least a majority of sensor 28 is covered by 11) the sensor to detect reflected light; and 
a plurality of reflective surfaces (R1-R3) to be coupled to a width adjustment wall (indirectly, to 25b of 23a) of a storage tray (21) of the media handling device such that movement of the width adjustment wall is to align a selected one of the plurality of reflective surfaces with the sensor ([0034]) and wherein the reflective surfaces are to reflect different amounts of light ([0045], Fig. 7 embodiment).
Regarding Claim 12, Morita discloses
a storage tray (21) to store media; 
a width adjustment wall (25b of 23a) coupled to the storage tray; and 
a controller (101) to: 
receive a signal from an optical sensor (28, Fig. 7), the signal indicating an amount of reflected light; and 
determine, based on the amount of reflected light, a position of the adjustment wall along the storage tray ([0028], [0034]).
	Regarding Claim 13, Morita discloses
a plurality of reflective surfaces (R1-R3) coupled to the width adjustment wall (indirectly, to 25b of 23a), wherein the reflective surfaces are to reflect different amounts of light ([0045], Fig. 7 embodiment).
Regarding Claim 14, Morita discloses
a first reflective surface (R1) of the plurality of reflective surfaces is coupled to the width adjustment wall on a first side of the storage tray, and wherein a second reflective surface (R3) of the plurality of reflective surfaces is coupled to the width adjustment wall on a second side of the storage tray that is opposite the first side (i.e. when 26 is brought to a position where R2 is adjacent to 27, thereby at the path centerline, R1 and R3 are at opposite left and right sides of the sheet path/tray).

Allowable Subject Matter
Claims 4-6, 10, 11 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record shows the second of a plurality of reflective surfaces to be pivotably coupled or pivotably biased to a width adjustment wall (Claims 4-6, 10, 11 and 15).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sato (US Patent No. 6,073,925) discloses a discharge tray having a width adjustment wall 19, sensor 20 and reflective surfaces 19a.
Nagata (US Pub No. 2020/0301339) discloses feed tray having a width adjustment wall 24, sensor 44 and reflective surfaces of 42.
Oh et al. (US Pub No. 2011/0169215) discloses width adjustment wall 210b, sensor 150/250 and reflective surfaces 116.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASAD GOKHALE whose telephone number is (571)270-3543. The examiner can normally be reached Monday-Friday, 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PRASAD V GOKHALE/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        December 2, 2022